Order entered July 18, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00787-CV

                             IN RE PATRICK HEANEY, Relator

                 Original Proceeding from the 416th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-82059-2012

                                           ORDER
                        Before Justices Lang-Miers, Evans, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s July 11, 2017 petition for

writ of mandamus challenging removal of funds from his inmate trust account, and DISMISS

the petition for want of jurisdiction as to relator’s request for removal of special findings from

the judgment.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE